            Case 2:18-cv-04135-JS Document 28 Filed 08/25/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHAROD BENSON                                  :        CIVIL ACTION
                                                :
    v.                                          :        No. 18-4135
                                                :
 MICHAEL OVERMYER, et al.                       :
                                             ORDER

         AND NOW this 25th day of August, 2020, upon careful consideration of pro se Petitioner

Sharod Benson’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody, and after de novo review of the December 17, 2019, Report and Recommendation of

United States Magistrate Judge Elizabeth T. Hey and Benson’s objection thereto, and for the

reasons stated in the accompanying Memorandum, it is ORDERED:

         1. Benson’s objection (Document 25) is OVERRULED;

         2. The Report and Recommendation (Document 21) is APPROVED and ADOPTED;

         3. Benson’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Document 1) is

            DENIED with prejudice and DISMISSED without an evidentiary hearing;

         4. Judgment is entered in favor of Respondents;

         5. Because Benson has not made a substantial showing of the denial of a constitutional

            right, i.e., that reasonable jurists would disagree with this Court’s procedural or

            substantive rulings on Benson’s claims, a certificate of appealability shall not issue.

            See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); and

         6. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                     BY THE COURT:

                                                      /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.
